DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/466,552, filed on September 3, 2021.

Information Disclosure Statement
The information disclosure statement filed September 3, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on September 3, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because the abstract contains multiple paragraphs and run on sentences, which is improper language for the abstract.  The applicant should replace the abstract with a single paragraph and correct all instances of run on sentences, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuchta et al (WO 2011/149463, herein referred to as Kuchta).  Kuchta discloses an insulated electrically conductive element (110) capable of limiting occurrence of partial discharges (i.e. preventing electrical faults, Paragraph 50).  Specifically, with respect to claim 1, Kuchta discloses an insulated electrically conductive element (110, Fig 1) comprising an elongate electrically conductive element (12)  surrounded by an insulation system (Fig 1) comprising at least one electrically insulating layer (16) surrounding the elongate electrically conductive element (12) and at least a first semiconductor layer (18) surrounding the electrically insulating layer (16), wherein said electrically insulating layer (16) has a thickness (ei), wherein the value of the thickness (ei) is determined according to the operating voltage U of the insulated electrically conductive element (12) and an inner diameter d1 of the electrically insulating layer (16, Paragraph 4).  With respect to claim 2, Kuchta discloses that the thickness (ei) of the insulating layer (16) is determined according to a ratio of the operating voltage U to the diameter d1 (Paragraph 4).  With respect to claim 3, Kuchta discloses that the first semiconductor layer (18) has a thickness (e1), and in that the value of the thickness (ei), satisfies the following relationship: (ei)> (e1)(see Fig 1 which shows the insulation layer 16 being thicker than the first semiconductor layer 18).  
With respect to claim 10, Kuchta discloses that insulated electrically conductive element (110) further comprises a third layer (14), wherein the third layer (14) is a second semiconductor layer (Fig 1) surrounding the elongate electrically conductive element (12) and being placed between the elongate electrically conductive element (12) and the electrically insulation layer (16).  With respect to claim 14, Kuchta discloses an electrical conductive cable (Fig 1) comprising Kuchta discloses an insulated electrically conductive element (110, Fig 1) comprising an elongate electrically conductive element (12)  surrounded by an insulation system (Fig 1) comprising at least one electrically insulating layer (16) surrounding the elongate electrically conductive element (12) and at least a first semiconductor layer (18) surrounding the electrically insulating layer (16), wherein said electrically insulating layer (16) has a thickness (ei), wherein the value of the thickness (ei) is determined according to the operating voltage U of the insulated electrically conductive element (12) and an inner diameter d1 of the electrically insulating layer (16, Paragraph 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchta (WO 2011/149463).  Kuchta discloses an insulated electrically conductive element (110) capable of limiting occurrence of partial discharges (i.e. preventing electrical faults, Paragraph 50).  
	However, Kuchta doesn’t necessarily disclose the minimum value of the thickness (ei) is determined according to a following relationship R1:

    PNG
    media_image1.png
    71
    168
    media_image1.png
    Greyscale
U being expressed in kilovolts (kV), Emax being the maximum value of the electric field that may be applied to the insulation layer and being expressed in kilovolts/mm, and  the diameter d1 being expressed in millimetres (mm) (claim 4), 
nor the minimum value of the thickness (ei) is determined according to a following expression E1:  

    PNG
    media_image2.png
    97
    237
    media_image2.png
    Greyscale
(claim 5), 



nor the thickness (ei) satisfies the following relationship:

    PNG
    media_image3.png
    91
    255
    media_image3.png
    Greyscale
(claim 6), 
nor the maximum value of the thickness (ei) is determined according to the following relationship R2:

    PNG
    media_image4.png
    74
    158
    media_image4.png
    Greyscale
(claim 7), 
nor the maximum value of the thickness (ei) is determined according to the following relationship E2:

    PNG
    media_image5.png
    94
    296
    media_image5.png
    Greyscale
(claim 8)
Nor the thickness (ei) satisfies the following relationship:

    PNG
    media_image6.png
    100
    265
    media_image6.png
    Greyscale
(claim 9).
	It would have been an obvious matter of design choice to modify the thickness of the insulation to meet any of the above stated formulas, depending on the voltage and conductor size and since the applicant has not disclosed that such a modification solves any stated problems or is for any particular purpose and it appears that Kuchta would perform equally well with the modification.
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchta (WO 2011/149463) in view of Haehner et al (EP 3,358,575, herein referred to as Haehner).  Kuchta discloses an insulated electrically conductive element (110) capable of limiting occurrence of partial discharges (i.e. preventing electrical faults, Paragraph 50), as disclosed above with respect to claim 1.
	However, Kuchta doesn’t necessarily disclose at least one of the insulation layer, the first semiconductor layer and the second conductor layer comprises at least one fluoropolymer (claim 11), nor each of the insulation layer, the first semiconductor layer and the second semiconductor layer being at least one fluoropolymer (claim 12), nor the fluoropolymer is chosen from the copolymers obtained from tetrafluorethylene monomer, and in particular polytetrafluorethylene (PTFE); fluorinated ethylene and propylene (FEP) copolymers such as, for example, poly(tetrafluoroethylene-co-hexafluoropropylene); perfluoroalkoxy alkane (PFA) copolymers such as, for example, perfluoro(alkyl vinyl ether)/tetrafluoroethylene copolymers; perfluoromethoxy alkane (MFA) copolymers; and ethylene tetrafluoroethylene (ETFE); or one of the mixtures thereof (claim 13). 
	Haehner teaches an electrical cable (Fig 1) having reduced weight, while ensuring good resistance to partial discharges (Paragraph 5).  Specifically, with respect to claims 11-13, Haehner teaches a cable (1, Fig 1) comprising an electrical conductive element (2), an inner semi-conducting layer (5a) surrounding the electrical conductive element (2), an insulation layer (3) surrounding the semi-conducting layer (5a), an outer semi-conducting layer (5b) surrounding the an insulation layer (3), and a jacket (4) surrounding the outer semi-conducting layer (5b), wherein the insulation, and the first and second semi-conductor layers may be made of a fluoropolymer, such as FEP, PFA, PTFE (Paragraph 18).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Kuchta to comprise the fluoropolymer materials configuration as taught by Haehner because Haehner teaches that such a configuration provides an electrical cable (Fig 1) having reduced weight, while ensuring good resistance to partial discharges (Paragraph 5) and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 26, 2022